 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    PEDRO NAVARRO,

 9                                  Petitioner,            Case No. C18-1479-JCC-MAT

10           v.
                                                           MINUTE ORDER
11    JEFFREY A. UTTECHT,

12                                  Respondent.

13

14          The following Minute Order is made by direction of the Court, the Honorable Mary Alice

15   Theiler, United States Magistrate Judge:

16          On July 1, 2019, the Clerk’s Office sent petitioner a notice advising him that one of the

17   exhibits he submitted in support of his response to respondent’s answer to his federal habeas

18   petition, exhibit 4, contained personal identifiers which were required to be redacted pursuant to

19   Federal Rule of Civil Procedure 5.2 and Local Civil Rule 5.2. Petitioner was directed to file a

20   redacted version of the document “as soon as practicable.” To date, petitioner has not filed a

21   redacted copy of the document. If petitioner wishes for the document to remain a part of the record,

22   he must submit a redacted copy of the document not later than September 23, 2019. Failure to

23
     MINUTE ORDER - 1
 1   submit a redacted copy of the exhibit to the Court by the established deadline will result in the

 2   document being stricken from the record.

 3          Respondent’s answer to petitioner’s federal habeas petition is RE-NOTED for

 4   consideration on September 27, 2019. If respondent wishes to file a reply to petitioner’s response

 5   he must do so by that date.

 6          DATED this 6th day of September, 2019.

 7                                                WILLIAM McCOOL, Clerk

 8
                                                  By s/ Tomas Hernandez
 9                                                  Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     MINUTE ORDER - 2
